PER CURIAM.
The uncontested report of the referee, finding that respondent Thomas J. Dorsey was convicted in federal court of felonious conspiracy to import and distribute marijuana, and that he did in fact engage in such activities and thereby committed professional misconduct in violation of various rules of attorney discipline, recommends that the respondent be disbarred.
We approve the referee’s report. Thomas J. Dorsey is hereby disbarred, effective immediately.
The costs of this proceeding are taxed against the respondent. Judgment for costs in the amount of $300.00 is entered against Thomas J. Dorsey, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.